
	
		I
		111th CONGRESS
		1st Session
		H. R. 4299
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2009
			Mr. Smith of
			 Washington (for himself, Mr.
			 Grijalva, Ms. Watson,
			 Mr. Carnahan,
			 Ms. Clarke,
			 Mr. Dicks,
			 Mr. Buchanan, and
			 Mr. Braley of Iowa) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To authorize a capitalization of self-sustainable social
		  services grant program to provide workforce development opportunities and
		  training to people with barriers to employment.
	
	
		1.Capitalization grants to
			 build jobs
			(a)In
			 generalThe Secretary shall
			 award grants in accordance with this section for projects proposed by eligible
			 applicants who—
				(1)demonstrate the
			 potential effectiveness of the proposed project to develop capitalization
			 procedures for the creation of jobs and the delivery of self-sustainable social
			 services to people with barriers to employment; and
				(2)provide evidence
			 of the ability of the eligible applicant to coordinate with community colleges
			 and/or other organizations at the State and local level.
				(b)DefinitionsIn this section—
				(1)the term capitalization
			 procedures means the use of capital funding to build, renovate, provide
			 leasehold improvements, or purchase real property;
				(2)the term
			 eligible applicant means a nonprofit organization whose mission is
			 to provide workforce development opportunities and training to people with
			 barriers to employment, a local workforce investment board established under
			 section 117 of the Workforce Investment Act of 1998 (29 U.S.C. 2832), a State,
			 a political subdivision of a State, or an Indian tribe;
				(3)the term
			 Secretary means the Secretary of Labor; and
				(4)the term
			 self-sustainable social services means education, training, and
			 career services for people with barriers to employment that are sustained by
			 the independent business model of the grantee and do not require federal
			 funding for basic programmatic expenses, although this provision does not
			 preclude applicants from participating in other Federal programs.
				(c)PriorityApplicants
			 demonstrating prior experience using capitalization to build sustainable job
			 training and job creation projects will be given priority in the first round of
			 grants, including organizations awarded grants under section 413(h)(3)(A) of
			 the Social Security Act and organizations that are similarly situated in other
			 regions that also have the capacity to replicate the model implemented under
			 section 413(h)(3)(A).
			(d)Single
			 granteeThe Secretary may choose to grant funds to a single
			 national organization to distribute funds among its member local organizations
			 if the national organization includes in its membership local organizations
			 that were previously awarded grants under section 413(h)(3)(A) and those prior
			 grantees agree to provide technical assistance to new grantees.
			(e)ApplicationEach
			 eligible applicant desiring a grant under this section shall submit an
			 application to the Secretary at such time, in such manner, and accompanied by
			 such information as the Secretary may require.
			(f)Assessments and
			 reports by granteesAn
			 eligible applicant that receives a grant under this section shall assess and
			 report on the outcomes of self-sustainable social services that result from
			 newly capitalized entities, including the identity of each service operator,
			 the number of jobs created, demographic information about service recipients,
			 including education level, literacy level, prior work experience and identified
			 barriers to employment, the nature of education, training, or other services
			 received, the reason for leaving the program, and outcomes related to the
			 placement of the service recipients in an unsubsidized job, including 9-month
			 employment retention, wage at placement, benefits, and earnings progression, as
			 specified by the Secretary.
			(g)Evaluations
				(1)In
			 generalThe Secretary is authorized to conduct evaluation and
			 research, either directly or through grants or contracts, to determine the
			 effectiveness of capitalization in providing workforce development
			 opportunities and training to people with barriers to employment after the
			 grantee has had 3 years to capitalize and build or expand its programs.
				(2)Reservation of
			 fundsOf the amount appropriated for a fiscal year, an amount
			 equal to 1 percent of such amount for each such fiscal year shall be reserved
			 for use by the Secretary to conduct evaluations.
				(h)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to the Secretary for carrying out this section
			 and to remain available until expended—
				(1)$100,000,000 for
			 fiscal year 2010;
				(2)$100,000,000 for
			 fiscal year 2011; and
				(3)such sums as may
			 be necessary for fiscal years 2012 through 2014.
				
